UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6602


RICHARD POWERS LINCOLN,

                  Plaintiff - Appellant,

             v.

DANIEL E. BAILEY, Sheriff; ARAMARK CORPORATION; B. SMITH
SCOTT; L. PAGEN, Major; M. SMITH, Captain; J. PLOGER,
Captain; J. MANESS, Sergeant; D. TRUESDALE, Sergeant; G.
ROGERS, Sergeant; P. IGWESI, Detention Officer; J. SAGE,
Detention Officer; K. JOHNSON, Detention Officer; C. SMITH,
Detention Officer,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:09-cv-00058-GCM)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Powers Lincoln, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard    Powers   Lincoln     appeals      the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed    the   record     and   find   no       reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Lincoln v. Bailey, No. 3:09-cv-00058-GCM (W.D.N.C. Mar.

3, 2009).      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented       in   the    materials

before   the   court    and    argument     would   not     aid      the   decisional

process.

                                                                             AFFIRMED




                                        2